Citation Nr: 1128657	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-37 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cellulitis of the right lower extremity.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for renal failure, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for lung/respiratory cancer, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension (HTN), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for May 10, 2010, at the Oakland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran has cellulitis of the right lower extremity that is due to any incident or event in active military service.

2.  The Veteran had service in Korea from November 1965 to August 1966, and he has a current diagnosis of type II diabetes mellitus.

3.  The competent and probative evidence preponderates against a finding that the Veteran's type II diabetes mellitus is due to any incident or event in active service, including exposure to herbicide agents, and diabetes mellitus was not  manifested during service or within one year after separation from service.

4.  The competent and probative evidence weighs against a finding that the Veteran's peripheral neuropathy of the upper and lower extremities is due to any incident or event in active service, including exposure to herbicide agents, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.  

5.  The competent and probative evidence weighs against a finding that the Veteran has ED that is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.

6.  The competent and probative evidence weighs against a finding that the Veteran's renal failure is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis, and neither renal failure nor calculi of the kidney were manifested during service or within one year after separation from service.

7.  The competent and probative evidence weighs against a finding that the Veteran's respiratory/lung cancer is due to any incident or event in active service, including exposure to herbicide agents, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.  

8.  The competent and probative evidence weighs against a finding that the Veteran's hypertension is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis, and hypertension was not  manifested during service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Cellulitis of the right lower extremity was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Type II diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

4.  The Veteran's ED was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

5.  The Veteran's renal failure was not incurred in or aggravated by service and may not be presumed to have been incurred in service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

6.  Respiratory/lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

7.  The Veteran's hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The RO requested information regarding when, how, and where the Veteran was exposed to herbicides.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the December 2006 rating decision, October 2007 SOC, and March 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Fresno VA Medical Center (VAMC), and the Veteran was afforded a VA examination with regard to the cellulitis claim in August 2008.  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case with regard to the other service connection claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of diabetes mellitus either during service or for nearly 30 years following the Veteran's separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between his current diabetes mellitus and active service, and no other medical evidence of record suggests a causal relationship between the current diabetes mellitus and active service.  Further, the Veteran claims that his peripheral neuropathy, ED, renal failure, lung cancer, and HTN are due to diabetes mellitus.  Since service connection has not been granted for diabetes mellitus, further investigation into the etiology of those conditions is not necessary.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as cardiovascular-renal disease, including hypertension, and calculi of the kidney, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

In addition, pursuant to a regulatory amendment published after issuance of the 2010 volume of the C.F.R., ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

See Final Rule, 76 Fed. Reg. 4,245-47 (January 25, 2011) (to be codified as 38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Based upon the facts in this case, neither the old or new regulation is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Cellulitis of the Right Lower Extremity

The Veteran contends that he has cellulitis that is related to an injury that occurred during active service.  Specifically, in April 1966, he asserts that he was standing outside a structure in Korea.  Another soldier had brought home an unexploded rocket from the arsenal at a local military training area.  He was tinkering with the device when it exploded.  The Veteran was about 1.5 meters away from the explosion, and he received shrapnel fragments to the mid right leg.  He sought medical attention, had debridement, and later developed a cutaneous infection characterized as cellulitis and requiring the use of antibiotics.  Years later, after separation from service, he developed a pressure ulcer on his right lower extremity at the base of the first toe.  

The Board notes that the Veteran has service connection for residuals of a shell fragment wound to the right leg, including damage to Muscle Group XI, effective from January 17, 1970, the day after his separation from service.  

His STRs confirm that in April 1966, he received multiple small injuries to the right lower leg and thigh secondary to an explosion, with probable retained foreign bodies.  There were also lesions to the right arm and face.  The doctor assessed superficial lacerations and abrasions, and washed the wounds.  Exploration revealed multiple shell fragments in the lower leg, and several were removed.  The remainder were deep with adequate drainage, and were left in the leg.  

In May 1966, the Veteran sought follow-up treatment for his injuries.  The wounds were cleaned and irrigated with peroxide.  The following month, he was admitted with a diagnosis of cellulitis of the right leg.  The discharge note indicates that the cellulitis had cleared up well, and that two pieces of shrapnel were left in the leg.  

There is no further documentation of treatment for the right leg shrapnel wounds.  Indeed, the October 1969 separation examination report notes the wounds and states that there were no complications.  

Following separation from service, the first documentation of right lower extremity problems is in an April 2006 VAMC treatment note.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran had reported a toe injury by phone a week prior, and had followed treatment directions since then.  However, the foot and right leg were now more swollen, the toe had occasional bloody exudates, there were red spots on the leg, and red splotches on the ankle.  He also had a period of red streaking up the foot that had now resolved to turning all red.  It was noted that he was diabetic with poor sensation in the feet and legs.  No specific diagnosis was made at the time, but he was prescribed Augmentin.

Several days later, the Veteran reported that the foot was getting better, and that the swelling and erythema had decreased.  He did not have fever or chills.  On examination, there was loss of skin on the distal end of the right big toe.  He said he had "filed it" as it was sloughing.  There was erythema of all the toes and distal third of the foot, and increased redness around the ankle.  There was no streaking.  The doctor assessed cellulitis of the right foot and continued the Augmentin.

In May 2006, the Veteran reported that his lower right leg and foot were much better after taking antibiotics.  On examination, the distal right great toe wound measured 2 centimeters and appeared to be healing with healthy granulation tissue.  There superficial skin breaks on the anterior skin fold where the foot and ankle meet were well-healed.  The sores on the posterior ankle and lower leg had resolved.  The right leg continued to be swollen, red, and warm, but less than the week prior.  The doctor noted overall significant progress in wound healing and with right lower extremity cellulitis.  

A right great toe X-ray was ordered later that month, which showed a soft tissue defect laterally and no underlying bone abnormality.  However, a June 2006 treatment note indicates that a bone scan was ordered upon review of the X-ray results.  The bone scan showed osteomyelitis.  

Treatment notes from July 2006 indicate the toe wound was continuing to improve, and one more round of antibiotics was needed.  In August, the wound was debrided and irrigated.  

There is no further mention of treatment for the right leg cellulitis until October 2007, when a diabetic foot ulcer was listed in the Veteran's history.  However, examination revealed no edema of the extremities, no swelling, and full range of motion of the peripheral joints.  

In November 2007, the Veteran developed a right hallux ulcer.  On physical examination, the ulcer was clean and healthy.  There was no edema, erythema, purulence, or malodor.  The doctor assessed a stable hallux ulcer, noting that he was counseled on good diabetic foot care.

A January 2008 treatment notes indicates the hallux ulcer remained stable.  Nonviable tissue was debrided, and the Veteran was to continue current dressings.  An April 2008 note is identical.  

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the claims file, including the STRs.  He noted that shell fragment wound as well as the ulcer to the right great toe, noting that there had been no conclusions drawn regarding a connection between the 1966 leg injury and subsequent development of a foot ulcer.  The cellulitis in active service required antibiotics for a total of 3 weeks.  It has not been progressive, intermittent, or constant, and it was completely resolved while still in the service.  He had not required any immunosuppressant drugs, antibiotics, or other care for that particular event, but did have an infected right toe at the planter surface unrelated to the prior 1966 leg injury.  There had been no side effects of the initial service injury, no neoplasm of the skin, no urticaria, and no abnormal skin lesions.  The Veteran had not had any recent episodes of right leg erythema or wound drainage.  Currently, there were no symptoms of increased warmth, redness, tenderness, or concerns about the possibility of recurrence of right lower leg cellulitis.  The plantar ulcer of the right first toe had healed without any redness or concerns that a smoldering infection existed.  The examiner opined that the cellulitis which occurred after a shrapnel blast to the right lower extremity in 1966 is not related to the right great toe infection.  Both conditions were now resolved.  There is no evidence that cellulitis of the right lower extremity became an ongoing problem.  He had toe ulcers which are related to diabetes and peripheral neuropathy.  Indeed, bone scanning revealed osteomyelitis in 2006.  This was now resolved.  Currently, examination revealed no evidence of cellulitis.        

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for cellulitis of the right leg.  

First, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of cellulitis.  The VAMC notes indicate that the cellulitis resolved with antibiotics, and the VA examiner found no evidence of a current infection.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current right leg pain, swelling, redness, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's right leg pain, swelling, redness, and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show an episode of cellulitis in 1966 following shell fragment wounds to the right leg.  Following service, there was no documentation of complaints or treatment for right lower extremity cellulitis until 2006, 36 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the cellulitis experienced in 2006 to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cellulitis of the right lower extremity, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Diabetes Mellitus

Next, the Veteran contends that his current type II diabetes mellitus is related to exposure to herbicides while he was stationed in Uijongbu, Korea.  His service records, specifically his DA Form 20B, show that he was stationed in Korea from November 27, 1965, to August 15, 1966.  During that time, according to his Record of Assignments, he was assigned to the 122d Signal Battalion, Company C.  

His STRs, including his June 1965 enlistment and October 1969 separation examination reports, are negative for any manifestations of diabetes mellitus.

An Agent Orange examination conducted in June 2006 at the VAMC indicates he was diagnosed with type II diabetes mellitus in 1998.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, supra, 230 F.3d at 1333.  The examiner summarized that the Veteran's diabetes was associated with Agent Orange exposure.  He wrote a letter to the Veteran in July 2006 indicating that the Agent Orange examination revealed that his diabetes was related to Agent Orange exposure.  

VAMC treatment records from 2005 onward show poorly controlled diabetes with insulin treatment and increasing complications.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a grant of service connection for type II diabetes mellitus.  

First, the Board has ruled out a grant of service connection on a one-year-post-service-presumption basis under 38 C.F.R. § 3.309(a).  That presumption regulation does not apply, because diabetes mellitus was not manifested either during service or within one year of separation from service.

The Board next considers whether a grant of presumptive service connection is warranted under 38 C.F.R. § 3.309(e), for herbicide exposure.  This regulation enables an allowance of presumptive service connection only for the diseases listed at 38 C.F.R. § 3.309(e), as stated above.  The Veteran in this case has diabetes mellitus, which is among the diseases specified in section 3.309(e), for diseases specific to herbicide-exposed veterans.  However, the regulation requires that the service criteria of 38 C.F.R. § 3.307 also be met in order for section 3.309(e) to apply.  In this case, the Veteran did not serve in an area where exposure to herbicides is presumed to have occurred.   

As stated above, the Department of Defense (DoD) has specified the units it has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the period between April 1, 1968, and August 31, 1971.  These units are listed in the VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b.  Although the 122d Signal Battalion was part of the 2nd Infantry Division, identified by the DoD as having served in an area where herbicides were used, the Veteran's last date of service in Korea was August 15, 1966.  Thus, the Board must find that the Veteran did not serve in Korea between April 1, 1968, and August 31, 1971, and, therefore, exposure to herbicide agents may not be presumed on this basis.  See 38 C.F.R. § 3.307(a)(6)(iv).  Thus, even though he served in Korea, a grant of presumptive service connection based on herbicide exposure is not permissible under the law.  

The Board next considers whether there is any other evidence linking the Veteran's current diabetes mellitus to herbicide exposure without the presumption, and concludes that the weight of the evidence is against such a finding.  Although the 2006 Agent Orange examination indicates that his diabetes mellitus could be related to exposure to Agent Orange or some other herbicide, there is no indication in the Veteran's service records that he was exposed to herbicides.  Indeed, the doctor who conducted the Agent Orange examination summarized that diabetes mellitus is a disease that is associated with Agent Orange, but did not render an opinion specific to this Veteran.  Moreover, there is no indication that she reviewed his service records to determine whether exposure to herbicides actually occurred, or DoD's findings regarding specific units known to have been exposed to herbicides while serving in Korea.  The Veteran's contentions, alone, are not enough to support a finding that his diabetes mellitus is related to herbicide exposure.  

As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current light-headedness and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's light-headedness and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of diabetes mellitus in active service.  Following service, there was no documentation of treatment for diabetes mellitus until 1998, nearly 30 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, while the Agent Orange examiner stated that diabetes mellitus is associated with Agent Orange exposure in general, there are no competent opinions relating this specific Veteran's current diabetes mellitus to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for type II diabetes mellitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  Neuropathy 

Next, the Veteran contends that he has peripheral neuropathy in his upper and lower extremities, secondary to his diabetes mellitus.  His STRs are negative for any manifestations of peripheral neuropathy, including the October 1969 separation examination report.  

Following separation from service, the first documentation of neuropathy was at the June 2006 Agent Orange examination at the VAMC.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  Neurological examination revealed sensory deficits in both feet up to the shin.  The doctor assessed diabetic neuropathy.  

A VAMC note from April 2008 indicates symptoms of bilateral leg weakness.  The differential diagnoses were diabetic neuropathy versus myopathy or a new metastatic lesion on the brain.  

At a neurology consultation later that month, the doctor noted no weakness in the Veteran's extremities.  However, he did have stocking hypesthesia and significant position sense loss.  The doctor recommending checking his B12 levels.  While most of the symptoms were due to diabetes and loss of endurance due to his lung disease, the doctor stated that drop attack due to basilar artery atherosclerosis in a diabetic should be considered as a possible etiology.  

The following day, it was noted that the bilateral leg weakness was resolved.  The differential diagnoses were changed to diabetic neuropathy versus chemotherapy induced weakness.  A new metastatic lesion was unlikely.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for peripheral neuropathy of the upper and lower extremities.  

First, the medical records do not mention weakness or other symptoms in the upper extremities, nor is there a diagnosis of neuropathy with regard to the upper extremities.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of asthma.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.
   
Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current extremity weakness and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's extremity weakness is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any peripheral neuropathy in active service.  Following service, there was no documentation of treatment for neuropathy until 2006, over 35 years after his separation from service.  While he appears to be sincere in his beliefs as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some five decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current peripheral neuropathy to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
   
Finally, a grant of service connection based on the relationship between the peripheral neuropathy and his diabetes mellitus is not permissible.  Although medical records suggest that his diabetes mellitus is a likely cause of his neuropathy, service connection has not been granted for diabetes mellitus.  Thus, the Veteran's contentions that his neuropathy is related to diabetes mellitus cannot serve as the basis for a grant of service connection.  

The Board also notes that acute and subacute peripheral neuropathy is listed as one of the conditions subject to presumptive service connection under 38 C.F.R. § 3.309(e).  However, as discussed above, the Veteran in this case was not in Korea during the presumptive timeframe.  Moreover, there is no suggestion in the medical records that his peripheral neuropathy is related to herbicide exposure, nor is there indication in his service records that he was exposed to herbicides.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Erectile Dysfunction

Next, the Veteran contends that he has ED that is related to his diabetes mellitus.  His STRs are negative for any manifestations of ED.  

Following separation from service, there is no documentation of treatment for or symptoms of ED.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for ED.  

First, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of ED.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms of ED.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ED is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no manifestations of ED during active service.  Following service, there was no documentation of treatment for or complaints of ED.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's ED to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Moreover, as above, a grant of service connection based on the relationship between the ED and his diabetes mellitus is not permissible.  Although ED is sometimes associated with diabetes mellitus, service connection has not been granted for diabetes mellitus.  Thus, the Veteran's contentions that his ED is related to diabetes mellitus cannot serve as the basis for a grant of service connection.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ED, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

5.  Renal Failure

Next, the Veteran contends that his renal failure is related to his diabetes mellitus.  His STRs are negative for manifestations of renal failure, including the October 1969 separation examination report.  

Many years after his separation from service, in July 2005, the Veteran reported a history of renal failure in 2004 due to kidney stone.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  He had a stent placed into the left kidney, but did not need dialysis.  

Another August 2005 VAMC note indicates that he had been admitted for renal calculus in 2004, had renal shutdown, complicated by sepsis, was intubated and in the Intensive Care Unit (ICU) for 4 weeks.  

Later that month, kidney stones were found in the right kidney.  In September 2005, the doctor assessed nephrolithiasis and noted that the Veteran had passed a kidney stone spontaneously the prior week.  CT scans of the abdomen showed small stones over the past year.  There were no current complications.  

VAMC notes show continued monitoring for renal failure, and a January 2006 note states that the etiology of the disease was unclear.  Creatinine was stable, and continued monitoring was recommended.  

An August 2005 CT scan revealed left hydronephrosis with obstruction of the mid left ureter by calculi.  There were two tiny right renal calculi as well.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for renal failure.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of renal problems in active service.  Following service, there was no documentation of treatment for renal failure until 2004, nearly 35 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for over 35 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current renal failure to active service.  Indeed, the medical documentation suggests that the etiology is unknown.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
    
Finally, a grant of service connection based on a relationship between renal failure and diabetes mellitus is not permissible.  Medical records do not suggest that such a relationship exists.  Moreover, service connection has not been granted for diabetes mellitus.  Thus, the Veteran's contentions that his renal failure is related to diabetes mellitus cannot serve as the basis for a grant of service connection.  

The Board also notes that cardiovascular-renal disease and calculi of the kidney are listed as conditions subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the presumptive regulation does not apply, because neither renal disease or calculi of the kidney were manifested either during service or within one year after separation from service.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for renal failure, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).
 
6.  Respiratory/Lung Cancer

The Veteran contends that his lung cancer is due to his diabetes mellitus.  His STRs show no manifestations of lung cancer or respiratory problems during active service.  

Nearly 35 years after service, a November 2004 CT scan showed a 33mm right hilar mass and old granulomatous disease.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, supra, 1333.  

A July 2005 VAMC note indicates that lung cancer was diagnosed at Kaiser in October 2004.  Prior to that, the Veteran had been hospitalized with acute respiratory failure in August 2004.  He was on a ventilator for 23 days.  He had chemotherapy for small cell cancer starting in December 2004.  The doctor assessed restrictive lung disease likely due to a combination of obesity and an elevated diaphragm.  It might also be related to chemotherapy for small cell cancer, and a tumor in the upper right lobe.

Another VAMC note from November 2007 states that small cell lung cancer was diagnosed in November 2004, and that he had had 6 cycles of chemotherapy from December 2004 to May 2005, and a total of 30 cycles of radiation therapy, completed in November 2005.   

An August 2005 note indicates the Veteran was beginning radiation treatment for his lung cancer.  In addition, a PET scan done in June showed metastases within the right perihilar and many upper retroperitoneal lymph nodes.  By October, he was nearly done with radiation treatment, which he tolerated well. 

A November 2005 CT scan of the lung showed a hypermetabolic right lung mass corresponding to the known primary tumor site, with the associated intensely hypermetabolic right hilar and mild to moderately active left hilar lymphadenopathy.  These findings were suggestive of residual malignancy.  

The Veteran underwent additional therapy, and in January 2006, a PET scan showed an interval favorable response to therapy with no evidence of residual disease.  A July 2006 X-ray continued to show no new disease.

At the June 2006 Agent Orange examination, the examiner concluded that the Veteran's small cell cancer of the lung was a condition associated with exposure to Agent Orange.

Notes from January 2008 indicate the Veteran was undergoing another round of chemotherapy.  He finished chemotherapy in April 2008.  A June 2008 PET scan showed a decrease in the size and FDG uptake in the right upper lobe hilar mass, and consistent metabolic activity precluded exclusion of the residual malignancy.  

A CT of the chest in December 2008 showed a significant interval increase in the right upper lobe mass since the last examination.  Radiation treatment was approved in January 2009, and additional chemotherapy was being considered in March 2009.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for lung cancer.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shortness of breath and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's breathing problems are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any respiratory problems in active service.  Following service, there was no documentation of treatment for lung cancer or other respiratory problems until 2004, nearly 35 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly 35 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current lung cancer to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Finally, a grant of service connection based on the relationship between the lung cancer and his diabetes mellitus is not permissible.  Medical records do not suggest such a relationship, and service connection has not been granted for diabetes mellitus.  Thus, the Veteran's contentions that his lung cancer is related to diabetes mellitus cannot serve as the basis for a grant of service connection.  

The Board also notes that respiratory cancers are listed as one of the conditions subject to presumptive service connection under 38 C.F.R. § 3.309(e).  In addition, the 2006 Agent Orange examiner indicated that lung cancer is a disease associated with Agent Orange exposure.  However, as discussed above, the Veteran in this case was not in Korea during the presumptive timeframe.  Moreover, there is no suggestion in the medical records that his lung cancer is related to herbicide exposure, nor is there indication in his service records that he was exposed to herbicides.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lung cancer, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

7.  Hypertension

Finally, the Veteran contends that he has hypertension that is related to his diabetes mellitus.  His STRs are negative for any signs of hypertension, including the October 1969 separation examination report, which shows a normal blood pressure reading.

Following separation from service, an August 2005 VAMC note lists a history of hypertension.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

September and December 2005 notes indicate his hypertension was well-controlled.  A February 2006 note shows a blood pressure reading of 149 over 88, and suggests that the hypertension might be secondary to anxiety and shortness of breath.  Medication was restarted.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for hypertension.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that hypertension was manifested either during service or during the applicable one-year presumptive period after service separation.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current headaches, dizziness, and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's headaches, dizziness, and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of hypertension in active service.  Following service, there was no documentation of treatment for hypertension until 2005, 35 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 35 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current hypertension to active service.  Indeed, records suggest it may be related to anxiety or shortness of breath.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Finally, a grant of service connection based on a relationship between hypertension and his diabetes mellitus is not permissible.  Medical records do not suggest such a relationship, and service connection has not been granted for diabetes mellitus.  Thus, the Veteran's contentions that his hypertension is related to diabetes mellitus cannot serve as the basis for a grant of service connection.  
  
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for cellulitis of the right lower extremity is denied.  

Service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, is denied.  

Service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, is denied.  

Service connection for renal failure is denied.  

[Continued on Next Page]

Service connection for respiratory/lung cancer is denied.  

Service connection for hypertension is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


